PER CURIAM.
The plaintiff’s horse was run over by a wagon and injured. The only question was as to whether or not the wagon was that of defendant. On the first trial the jury found for defendant, and the court set aside the verdict. The defendant appealed, and the order was affirmed. At the next trial the jury found for plaintiff for $375, that being the conceded damages. Again the court set aside the verdict. There was sufficient evidence to support the finding of the jury, and it was error for the court to interfere with the conclusion reached by them. The order should be reversed, and the verdict reinstated, with appropriate costs in the court below and costs of the appeal in this court.